Title: From George Washington to William Buchanan, 28 December 1777
From: Washington, George
To: Buchanan, William



Sir
Head Quarters [Valley Forge] 28th December 1777.

As the Season advances in which bad weather and broken Roads will render the transporting provision from any distance, for the most part subject to considerable delay, and sometimes impracticable—it becomes indispensibly necessary to form with all possible expedition ample magazines for our Winters Supply contiguous to the Rear of the Camp—and to embrace every favorable opportunity of keeping them furnished—They ought never to have less than thirty days provision in them.
You will likewise extend your views to establishing the necessary magazines for the next Campaign—with respect to their Situation I

can only say in general Terms at present, that they are to be in the most convenient places consistent with Security for subsisting an Army in the neighborhood of Philadelphia.
The Deputies in your Department complain of a Deficiency of Waggons—the power which you have by virtue of your Office of impressing them, if exerted, will certainly remedy this Evil—I am &ca.

P.S. Such Articles of Provision as can be obtained nearest the Enemys Lines, ought to be first secured.

